DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-9, 11, and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 5 and 11, Watanabe et al. (US Pub. No. 2018/0306431 A1) discloses (see annotated Figure 1 from previous Office Action) a projector system (i.e. video-image projection function-equipped lighting device [page 2, paragraph 0038, lines 1-2]; Figure 1, element 10), comprising: a connector (i.e. holding tool for holding the pendant-type lighting device [page 2, paragraph 0038, lines 17-19]; Figure 1, element 40) attachable to a lighting wiring base (i.e. holder of the light fixture/connector; Figure 1, element A) mounted on a ceiling surface (Figure 1, element 50) of a room (page 2, paragraph 0038, lines 1-5); a housing (i.e. housing/shade [page 4, paragraph 0065, line 13]; Figure 4, element 11) hanging from the connector (Figure 4, element 40); a communicator (i.e. communication unit; Figure 3, element 132) accommodated in the housing (i.e. said communicator [element 132] is located inside the lighting device [Figure 3, element 300, is a block diagram of the internal configuration of the video-image projection function-equipped lighting device; page 2, paragraph 0042, lines 1-3] which is located inside the housing [element 11; page 5, paragraph 0071, lines 9-11]) to obtain content (i.e. information to be displayed based on the control signals; page 3, paragraph 0051, lines 8-11) to be projected onto a wall surface of the room (page 2, paragraph 0038, lines 10-12); a projection unit (i.e. optical unit [Figure 3, element 30] of the projection-type video-image display unit [element 100]; page 4, paragraph 0064, lines 5-7) accommodated in the housing (Figure 4, element 11) to emit emission light to project a picture (i.e. video image; page 2, paragraph 0038, lines 13-16) including the content onto the wall surface (page 2, paragraph 0038, lines 10-13); a brightness sensor to sense a brightness of the room (i.e. the brightness sensor sense the brightness; page 8, paragraph 0106, lines 12-14).  However, Watanabe et al. and the prior art of record neither shows nor suggests a projection system comprising wherein the imager photographs four sides of the content projected on the wall surface, and four sides of the room including the ceiling surface, the wall surface, and a floor surface of the room, and the corrector performs, based on a state of the content obtained by photographing, keystone correction to cause the four sides of the content to be substantially parallel with the four corresponding sides of the room including the ceiling surface, the wall surface, and the floor surface of the room.
Regarding claims 6-9 and 15-23, the claims are allowable based on their dependence from allowable claims 5 and 11 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakagawa et al. (US Pub. No. US 2017/0272716 A1) discloses a projection apparatus including an input unit configured to input an image signal, a projection unit configured to project an image corresponding to the image signal, an attitude sensor configured to detect an attitude around a projection optical axis of the projection unit in which the projection apparatus is installed, and a projection control unit configured to project, when the attitude detected by the attitude sensor falls within a predetermined range, the image under a first projection condition, and project, when the attitude detected by the attitude sensor falls outside the predetermined range, the image under a second projection condition different from the first projection condition.
Aruga (US Pub. No. 2013/0194554 A1) teaches a projector that modulates light emitted from a light source and projects the modulated image light on a projection surface, the projector including: an object detection unit for determining the position of an object that blocks projection of the image light; a distance detection unit for determining the distance to the object; and a projection control unit for determining an avoidance area where the object prevents the image light from reaching the projection surface based on the position of the object determined by the object detection unit and the distance to the object determined by the distance detection unit and projecting the image light in an area other than the avoidance area.
Radhouane (US Pub. No. 2006/0082740 A1) shows a video projector equipped with a sensor assembly made of video cameras and with a processor. The sensor assembly allows capturing the projection surface. The processor analyses the video frames from the sensor assembly in order to compute and update automatically the optimum projection parameters. The video projector will set automatically the Focus, the Brightness, the Contrast and the Color Saturation of the projection, depending on the room lighting, the projection distance and the quality of the projection screen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



08/05/2022